Citation Nr: 0004552	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
tonsillitis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a forehead scar.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound (GSW) to the 
left foot, with fracture to the second metatarsal.

4.  Entitlement to a compensable disability evaluation for a 
growth (ganglion cyst) on the dorsum of the right wrist.

5.  Entitlement to a compensable disability evaluation for 
the residuals of a left corneal abrasion, diagnosed after 
service as mild ocular allergy of the left eye.

6.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee.

7.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.  He served in combat in the Republic of Vietnam during 
the Vietnam War era.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issues of entitlement to increased ratings 
for the service-connected tonsillitis, forehead scar and 
residuals of a GSW to the left foot, with fracture to the 
second metatarsal, has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected tonsillitis currently is productive of hoarseness, 
with inflammation of the cords or mucous membrane, thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes.

3.  It has not been objectively shown that the scar on the 
veteran's forehead is severe, producing a marked and 
unsightly deformity of the eyelids, lips or auricles, a 
complete or exceptionally repugnant deformity on one side of 
the face, or marked or repugnant bilateral disfigurement.

4.  It has not been objectively shown that the service-
connected residuals of a GSW to the left foot, with fracture 
to the second metatarsal, are currently productive of at 
least moderately severe functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for the service-connected tonsillitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic Code 6516 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected forehead scar 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Part 4, Diagnostic Code 7800 
(1999).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected residuals of a 
GSW to the left foot, with fracture to the second metatarsal, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.56, 4.71a, Part 4, Diagnostic 
Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See, 38 C.F.R. § 4.31 (1999).

First Issue
Entitlement to a compensable disability evaluation for 
tonsillitis:

The veteran contends that the service-connected tonsillitis 
should be rated as 30 percent disabling, on the basis of his 
throat being raw and very inflamed.

A review of the evidentiary record reveals an assessment of 
chronic tonsillitis during service in May 1970.  No such 
disability was diagnosed on separation, nor at the time of a 
VA medical examination that the veteran underwent in January 
1972.  However, based on the inservice assessment of May 
1970, the RO granted service connection for this disability 
in a January 1972 rating decision, and assigned a 
noncompensable rating, based on the absence of current 
pathology, under the provisions of Diagnostic Code 6516 of 
the Schedule.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6516.  The rating was accomplished by analogy, in accordance 
with the provisions of § 4.20 of the Schedule.

Diagnostic Code 6516 of the Schedule provides for a 10 
percent rating when there is evidence of chronic laryngitis 
manifested by hoarseness, with inflammation of the cords or 
mucous membrane, and for a maximum rating of 30 percent when 
the chronic disability of the respiratory system is 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic 
Code 6516 (1999).

None of the medical records in the file, to include the 
reports of VA medical examinations that were conducted in 
June 1980, September 1996, and November 1996, reveal any 
complaints of problems or difficulties with the throat, 
including hoarseness, or objective findings of the recurrence 
of the tonsillitis that was noted once during service.  In 
fact, according to the report of the September 1996 VA 
medical examination, no significant abnormalities were noted 
in the veteran's nose and throat and, according to the report 
of the November 1996 VA medical examination, while the nose 
was red and contained swollen mucosa and positive clear 
discharge, the sinuses were nontender and the posterior 
pharynx was clear, with no exudates noted.  No diagnosis of 
tonsillitis or any other respiratory disability was rendered.

The Board acknowledges the veteran's contention to the effect 
that he believes that this disability should be rated higher 
than evaluated.  However, the medical evidence in the file 
does not show that the service-connected tonsillitis is 
currently manifested by hoarseness, with inflammation of the 
cords or mucous membrane, thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes.  
Consequently, the Board concludes that the schedular criteria 
for a compensable rating for the service-connected 
tonsillitis have not been met.

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for a forehead scar:

The veteran contends that the service-connected scar on his 
forehead should be rated as 50 percent disabling, on the 
basis of disfigurement and discoloration.

A review of the record reveals that the veteran sustained a 
laceration of his forehead during service, which resulted in 
the scar on the forehead that is now service-connected.  In 
the original grant of service connection in March 1972, this 
disability was rated as noncompensable under the provisions 
of Diagnostic Code 7800 of the Schedule, which provides for 
such a rating when a disfiguring scar on the head, face or 
neck is slight in nature.  See, 38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7800 (1999).

The current rating of 10 percent was assigned by the RO in an 
October 1998 rating decision, pursuant to a review by the RO 
of eight photographs of the veteran's face that were 
submitted by the veteran in September 1998, which are of 
record, and a reconsideration of the contents of the report 
of the November 1996 VA medical examination.  A 10 percent 
rating is warranted when a disfiguring scar on the head, face 
or neck is moderate and disfiguring.  See, 38 C.F.R. § 4.118, 
Part 4, Diagnostic Code 7800 (1999).  A 30 percent rating is 
warranted, also under Diagnostic Code 7800, when the scar is 
severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles, while the maximum 
rating of 50 percent is warranted when the scar produces a 
complete or exceptionally repugnant deformity on one side of 
the face, or marked or repugnant bilateral disfigurement.  
See, 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7800 (1999).

The Board notes that the service-connected scar on the 
veteran's forehead has been described by VA medical examiners 
as a well-healed, non-tender long scar beginning in the lower 
left frontal region, near the midline, and proceeding 
medially and downward to the inner part of the upper right 
eyebrow, in January 1972; and as a superficial, nicely healed 
and only minimally disfiguring diagonal scar in the mid 
forehead, measuring approximately one-and-a-half inches in 
length, in June 1980.

According to the report of the November 1996 VA medical 
examination, the veteran gave a history of having sustained 
lacerations to his forehead during service in 1970.  The 
lacerations were sutured, according to the veteran, and no 
evidence of a skull fracture was found on X-Rays at the time.  
On the current examination, the subscribing physician noted 
that the head was "normocephalic/atraumatic," with facial 
scars that were well healed on the forehead and right 
eyebrow, and were nontender on palpation.  Both scars were 
further described as a 4-cm irregular shaped, well healed 
scar on the forehead between the eyebrows, and a small 
scarring patch-like area of the right upper eyelid.

The Board acknowledges the veteran's contention to the effect 
that he believes that this disability should be rated higher 
than evaluated.  However, the medical evidence in the file 
does not show that the service-connected forehead scar is 
currently severe in nature, producing a marked and unsightly 
deformity of the eyelids, lips or auricles, a complete or 
exceptionally repugnant deformity on one side of the face, or 
marked or repugnant bilateral disfigurement, as required for 
ratings exceeding 10 percent.  Consequently, the Board 
concludes that the schedular criteria for a disability 
evaluation in excess of 10 percent for the service-connected 
forehead scar have not been met.

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for
the residuals of a GSW to the left foot, with fracture to the 
second metatarsal:

The veteran contends that the service-connected residuals of 
a GSW to the left foot should be rated as 40 percent 
disabling, on the basis of severe pain on that foot.

A review of the record reveals that, while on serving on 
active duty in September 1969, the veteran suffered a GSW to 
the left forefoot, with fracture of the distal shaft of the 
second metatarsal bone.  The wound was sutured and, 15 days 
after the incident, it was noted that the dorsum had healed 
well, with no pain on manipulation of the toes.  Service 
connection was thereafter granted, in the March 1972 rating 
decision, with a 10 percent rating being assigned under the 
provisions of Diagnostic Code 5284 of the Schedule, which 
provides for such a rating when there is evidence of a 
moderate foot injury.  Higher ratings of 20 and 30 percent 
are warranted, under the same diagnostic code, if the injury 
is shown to be moderately severe or severe, respectively, 
with the possibility of a maximum rating of 40 percent, if 
there is actual loss of the foot.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5284 (1999).

The Board notes that, in rating service-connected 
disabilities resulting from muscle injuries, the pertinent VA 
regulation provides that a through-and-through injury with 
muscle damage is to be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (1999).  Also, for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).

The above regulation also provides for the classification of 
disabilities resulting from muscle injuries as slight, 
moderate, moderately severe or severe, with the following 
criteria for the moderately severe and severe 
classifications:

A.  Moderately severe disability of 
muscles:

(1) Type of injury: Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 

(2) History and complaint: Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 

(3) Objective findings: Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 

B.  Severe disability of muscles: 

(1) Type of injury: Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

(2) History and complaint: Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. 

(3) Objective findings: Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track. 
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area. Muscles swell and harden 
abnormally in contraction. Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function. If 
present, the following are also signs of 
severe muscle disability: 

(A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. 

(B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area where 
bone is normally protected by 
muscle. 

(C) Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an 
opposing group of muscles. 

(F) Atrophy of muscle groups not in 
the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. 

(G) Induration or atrophy of an 
entire muscle following simple 
piercing by a projectile. 

38 C.F.R. § 4.56(d), (3) and (4) 
(1999).

The report of the VA medical examination of January 1972 
reveals that the veteran's left foot was only "mildly 
symptomatic at times," and the report of VA X-Rays of the 
veteran's left foot that were obtained on the same date shows 
that there was no radiological evidence of abnormalities, 
other than a minimal residual deformity of the neck of the 
second metatarsal bone and a 2-mm. ossific density on the 
anterolateral aspect of the deformity, with no metallic 
foreign bodies noted, and good position of the healed 
fracture.

According to the report of an April 1996 VA orthopedic 
examination, the veteran's left foot had no functional 
impairment, and X-rays obtained on the same date were 
reported as "normal."  According to the report of the June 
1980 VA medical examination, the veteran's dorsal left foot 
revealed no tenderness at the level of the second and third 
metatarsals at the base of the toes, the forefoot was 
pliable, the dorsalis pedis pulses were normal, the arch was 
well formed and no solar callous was present.  The diagnosis 
was listed as GSW residual, left foot, with healed fracture 
to the second metatarsal, and X-Rays obtained on that date 
revealed no radiopaque foreign bodies, and only a small 
indentation and a subtle sclerotic margin in the neck of the 
second metatarsal, consistent with an old healed fracture, 
otherwise unremarkable.

According to the report of the November 1996 VA medical 
examination, the veteran complained of pain in the left foot 
since the inservice injury, worse with prolonged standing or 
walking.  He denied any swelling and said that the medicine 
that he took for his other pain problems helped alleviate the 
pain.  On examination, there was a positive GSW of the left 
foot, with a well-healed fracture of the second metatarsal 
and a well-healed surgical scar of about 3.5 mm., with 
otherwise no evidence of underlying damage.  The examination 
of the left foot was deemed normal, other than for the well-
healed scar on the dorsum of that foot.  Neurologically, the 
veteran was also noted to have intact and symmetrical 
reflexes, with no motor or sensory loss noted.  An X-Ray of 
the left foot revealed, according to the subscriber of this 
report, a small ossicle in the soft tissue adjacent to the 
lateral aspect of the neck of the second metatarsal, with a 
slight deformity and sclerotic change involving corresponding 
cortical margin of the second metatarsal and, regarding this, 
the examiner noted that an old non-united chip fracture and 
developmental abnormality could produce this sort of 
appearance.  The pertinent diagnoses were listed as GSW of 
the left foot, with fracture to the left second metatarsal, 
per history provided by the veteran, with positive clinical 
and radiographic findings on examination, and degenerative 
joint disease (DJD) of the left foot, secondary to the GSW to 
the left foot, with normal examination.

The Board acknowledges the veteran's contention to the effect 
that he believes that this disability should be rated higher 
than evaluated.  However, the medical evidence in the file 
reveals a left foot fracture that is well healed and 
productive of no current significant impairment.  There is no 
evidence in the file demonstrating that this disability is 
currently at least moderately severe, as defined by the 
pertinent regulation cited above, so as to warrant a rating 
exceeding 10 percent.  Consequently, the Board concludes that 
the schedular criteria for a compensable rating for the 
service-connected residuals of a GSW to the left foot have 
not been met.

Final consideration applicable to the above three claims for 
increased ratings:

After a preliminary review of the record, it appears that the 
RO has yet to consider referral of the above matters to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of extra-schedular ratings 
under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

1.  A compensable disability evaluation for the service-
connected tonsillitis is denied.

2.  A disability evaluation in excess of 10 percent for the 
service-connected forehead scar is denied.

3.  A disability evaluation in excess of 10 percent for the 
service-connected residuals of a GSW to the left foot, with 
fracture to the second metatarsal, is denied.


REMAND OF THE REMAINING FOUR ISSUES

Fourth Issue
Entitlement to a compensable disability evaluation for
a growth (ganglion cyst) on the dorsum of the right wrist:

The veteran contends that the service-connected growth on the 
dorsum of his right wrist should be rated as 30 percent 
disabling, on the basis of severe pain and decreased 
strength.  After a review of the evidentiary record, the 
Board finds that additional development is necessary.  In 
particular, it is noted that the veteran needs to be re-
examined, in order to clarify the nature and current degree 
of the functional impairment of the right wrist.

A review of the record reveals that the veteran was noted to 
have a ganglion on the right wrist during service in 
September 1970 and that, while no such condition was noted 
during the medical examination for separation purposes of 
April 1971, the condition, thereafter diagnosed as a cyst on 
the dorsum of the right wrist, was noted when the veteran was 
examined by VA in January 1972, and this led to a grant of 
service connection in the March 1972 rating decision, under 
the provisions of Diagnostic Code 7819 of the Schedule.  
Diagnostic Code 7819 of the Schedule addresses benign new 
growths on the skin, and provides criteria that essentially 
revolve around the presence and degree of exfoliation, 
exudation and itching, as well as the location of the lesion.

According to the report of the VA medical examination of 
November 1996, the veteran gave a history of having landed on 
his right wrist and hand after being dumped from a helicopter 
during service, an incident that reportedly produced 
immediate pain and swelling of the right wrist, and after 
which the veteran reportedly developed the ganglion cyst.  
This report also reveals complaints of recurrent tenderness 
of the ganglion cyst, with constant pain and decreased 
strength, the pain being described by the veteran as 
arthritis-like pain.  While the examination of the right 
wrist was essentially negative, the Board notes that the 
examiner noted a decrease in the strength of the right wrist 
and rendered the two following diagnoses:  chronic right 
wrist pain, secondary to DJD due to an old injury, per 
history of the veteran, with normal examination, and 
recurrent ganglion cyst of the right wrist, secondary to the 
first diagnosis, also per history of the veteran, with normal 
examination and no cyst found on examination.

It appears that, while the ganglion cyst is currently 
asymptomatic, there may be DJD in that wrist, possibly 
causally related to the cyst, and this is a disability that 
may be entitled to a rating of 10 percent under the 
provisions of Diagnostic Code 5003 of the Schedule, if there 
is objective (radiologic) evidence of DJD, with limitation of 
motion, as confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Unfortunately, X-Rays of the veteran's right wrist have 
apparently not been obtained, and it is still unclear whether 
there is objective evidence of limitation of motion.  This 
needs to be clarified.


Fifth Issue
Entitlement to a compensable disability evaluation for
the residuals of a left corneal abrasion, diagnosed after 
service as
mild ocular allergy of the left eye:

The veteran contends that the service-connected left eye 
disability should be rated as 30 percent disabling.  After a 
review of the evidentiary record, the Board finds that 
additional development is appropriate.  In particular, it is 
noted that the veteran needs to be re-examined, in order to 
clarify the nature and current degree of this disability, 
particularly since the veteran was found to recently have 
abnormalities in his left eye, the nature and etiology of 
which were not clearly described in the report of the most 
recent VA medical examination in the file.

A review of the record reveals that the veteran sustained a 
burn to his left cornea during service in June 1969, after a 
hand flare went off.  An impression of a corneal abrasion and 
a diagnosis of conjunctivitis with severe corneal abrasion 
were rendered at the time, and it was noted that the veteran 
had considerable sero-purulent drainage, with extensive 
conjunctival reaction in the left eye, but with no foreign 
bodies.  Service connection was thereafter granted in a July 
1980 rating decision, pursuant to the results of a VA eye 
examination that was conducted in June 1980, at which time a 
diagnosis of mild ocular allergy of the left eye was 
rendered.

The appropriateness of conducting another medical examination 
of the veteran's left eye is, in the Board's opinion, due to 
the fact that, when the veteran was examined in November 
1996, the examiner described redness in the sclera of the 
left eye, with positive photophobia, and rendered the 
following two diagnoses:  (1) old burn injury of the sclera 
of the left eye, per history of the veteran, with positive 
clinical evidence of chronic inflammation, and (2) chronic 
photophobia of the left eye, secondary to the above problem, 
per history of the veteran, with positive clinical evidence 
on exam.  Again, both the nature and current severity of the 
disability of the left eye that was caused by the inservice 
incident of June 1969 should be clarified.


Sixth Issue
Entitlement to a disability evaluation in excess of 10 
percent for
chondromalacia of the right knee:

The veteran contends that the service-connected right knee 
disability should be rated as 40 percent disabling, based on 
pain and instability.  After a review of the evidentiary 
record, the Board finds that additional development is 
necessary.  In particular, it is noted that the medical 
evidence in the file is insufficient for rating purposes.

According to the report of the November 1996 VA medical 
examination, the veteran had a full range of motion "of all 
extremities," but there were "positive post-operative 
findings on examination."  Also, the subscriber of this 
report indicated that X-Rays that were obtained at the time, 
which the Board notes are not in the file, revealed findings 
of a probable calcified articular cartilage of the femoral 
condyles, based on which a "[f]ollow up study of the right 
knee at a later date might be useful."  No such studies 
appear to have been conducted.

Regarding the veteran's allegation of currently suffering 
from instability of the right knee, the Board notes that, if 
both this allegation and the presence of osteoarthritis are 
objectively confirmed, the veteran might be entitled to a 
separate rating, based on instability.  See, in this regard, 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 23-
97 (Jul. 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); and Hicks 
v. Brown, 8 Vet. App. 417, 420-421 (1995).  A re-examination 
of the veteran's right knee is appropriately to be conducted 
at this time.

Seventh Issue
Entitlement to a disability evaluation in excess of 10 
percent for PTSD:

The veteran contends that the service-connected PTSD should 
be rated as 70 percent disabling.  After a review of the 
evidentiary record, the Board finds that additional 
development is necessary.  In particular, it is noted that 
the medical evidence in the file is insufficient for rating 
purposes.  While a report of a November 1996 VA PTSD 
examination is of record, the Board notes that its contents 
are not sufficient to make a determination as to whether the 
schedular criteria for a rating exceeding 10 percent are met 
at this time.  Also, it is noted that the report reveals that 
the examiner did not have an opportunity to review the file 
prior the examination, and this is an insufficiency that 
needs to be corrected on remand.

While the Board regrets the delay involved in remanding the 
above matters, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  For that 
reason, and in order to ensure due process and compliance 
with VA's duty to assist every claimant in the development of 
his or her claim, the matters are REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
indicate, in a written statement, whether 
he has received additional VA and/or 
private medical treatment for his right 
wrist, left eye, right knee and/or his 
PTSD, since 1996.  If he responds in the 
affirmative, the RO should then take all 
steps necessary to secure copies of this 
evidence and associate it with the claims 
folder.

2.  The RO should also secure, and 
associate with the file, a copy of the VA 
X-Rays of the veteran's right knee that 
were reportedly obtained sometime in 
November 1996.  If, for any reason, the RO 
is unable to obtain this evidence, this 
should be noted in the file.

3.  The veteran should then be scheduled 
for a VA medical examination of his right 
wrist and right knee, with the objective 
of clarifying the nature and degree of 
severity of both service-connected 
disabilities.  The claims folder should be 
made available to the examiner prior to 
the examination, and the examiner should 
be asked to review the file, examine the 
veteran, request any tests and/or studies 
deemed necessary, and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough and detailed 
description of the disabilities 
affecting the veteran's right wrist 
at the present time and, for each 
such disability (if separate and 
distinct disabilities are 
manifested), his or her opinion as 
to its etiology, i.e., whether it is 
as likely as not that the disability 
is causally related to service, or a 
residual manifestation (i.e., 
arthritis) of the currently service-
connected disability of the right 
wrist.

C.  A thorough and detailed 
description of the disabilities 
affecting the veteran's right knee 
at the present time and, for each 
such disability (if separate and 
distinct disabilities are 
manifested), his or her opinion as 
to its etiology, i.e., whether it is 
as likely as not that the disability 
is causally related to service.  
Included in this description should 
be references to whether there is 
objective evidence of (1) 
osteoarthritis of the right knee; 
(2) instability of that knee; (3) 
limitation of motion of that knee; 
and/or (4) painful motion, even when 
a range of motion is possible beyond 
the point when the pain sets in.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions and include in the 
report an interpretation of the results of 
any tests and/or studies ordered.

4.  The veteran should then be scheduled 
for a VA medical examination of his left 
eye, with the objective of clarifying the 
nature and degree of severity of the 
service-connected left eye disability.  
The claims folder should be made available 
to the examiner prior to the examination, 
and the examiner should be asked to review 
the file, including the service medical 
records that describe the inservice burn 
to the left eye of June 1969, examine the 
veteran, request any necessary tests or 
studies, and submit a comprehensive, 
legible report of examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough and detailed 
description of the disabilities 
affecting the veteran's left eye at 
the present time and, for each such 
disability (if separate and distinct 
disabilities are manifested), his or 
her opinion as to its etiology, 
i.e., whether it is as likely as not 
that the disability is causally 
related to the inservice left eye 
burn of June 1969.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions and include in the 
report an interpretation of the results of 
any tests and/or studies ordered.

5.  The veteran should then be scheduled 
for a VA psychiatric examination, with the 
objective of clarifying the current 
severity of the service-connected PTSD.  
The claims folder should be made available 
to the examiner prior to the examination, 
and the examiner should be asked to review 
the file, including the report of the 
November 1996 VA PTSD examination, examine 
the veteran and submit a comprehensive, 
legible report of examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion regarding the 
current severity of the service-
connected PTSD, including an 
assessment of the veteran's current 
occupational and social impairment, 
taking into account the criteria set 
forth in 38 C.F.R. § 4.130 (1999) 
for rating service-connected mental 
disorders (such as the veteran's 
ability to perform occupational 
tasks, his ability to understand 
complex commands, his short and 
long-term memory capabilities, the 
status of his affect, mood, thinking 
and judgment, whether he has panic 
attacks more than once a week, 
whether the veteran currently 
suffers from anxiety and/or chronic 
sleep impairment, etc.).  A current 
Global Assessment of Functioning 
(GAF) score should also be 
determined and assigned, and a full 
explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score should be 
set forth in the report.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions and include in the 
report an interpretation of the results of 
any tests and/or studies ordered.

6.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate the matters on appeal, 
taking into consideration all applicable 
VA laws and regulations.  If, upon re-
adjudication, either one of the benefits 
sought on appeal remains denied, both the 
veteran and his representative should be 
furnished another supplemental statement 
of the case and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claims for additional VA benefits, 
and should also be advised of the potential consequences of 
his failure to report for a scheduled medical examination.  
The veteran should also be advised that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
Member, Board of Veterans' Appeals



 



